(Multicurrency - Cross Border)

 

Exhibit 10.2

 

ISDA®

 

International Swaps and Derivatives Association, Inc.

 

MASTER AGREEMENT

 

dated as of May 26, 2005

 

and

 

CREDIT SUISSE FIRST BOSTON INTERNATIONAL

--------------------------------------------------------------------------------

 

ACCREDITED MORTGAGE LOAN TRUST 2005-2

--------------------------------------------------------------------------------

(“Party A”)   (“Party B”)

 

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

 

Accordingly, the parties agree as follows: -

 

1. Interpretation

 

(a) Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.

 

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

 

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement’), and the parties
would not otherwise enter into any Transactions.

 

2. Obligations

 

(a) General Conditions.

 

(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.

 

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

 

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.



--------------------------------------------------------------------------------

(b) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

 

(c) Netting. If on any date amounts would otherwise be payable: —

 

(i) in the same currency; and

 

(ii) in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

 

(d) Deduction or Withholding for Tax.

 

(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will: —

 

(1) promptly notify the other party (“Y”) of such requirement;

 

(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

 

(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

 

(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for: —

 

(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

 

(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

 

ISDA® 1992

 

2



--------------------------------------------------------------------------------

(ii) Liability. If: —

 

(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

 

(2) X does not so deduct or withhold; and

 

(3) a liability resulting from such Tax is assessed directly against X,

 

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

(e) Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

 

3. Representations

 

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that: —

 

(a) Basic Representations.

 

(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

 

(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

 

(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

 

(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

 

(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

ISDA® 1992

 

3



--------------------------------------------------------------------------------

(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.

 

(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.

 

(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

 

(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.

 

(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.

 

4. Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party: —

 

(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs: —

 

(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;

 

(ii) any other documents specified in the Schedule or any Confirmation; and

 

(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

 

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

 

(b) Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

 

(c) Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

 

(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.

 

(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated,

 

ISDA® 1992

 

4



--------------------------------------------------------------------------------

organised, managed and controlled. or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located (“Stamp Tax Jurisdiction”) and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party’s execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.

 

5. Events of Default and Termination Events

 

(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party: —

 

(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;

 

(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;

 

(iii) Credit Support Default.

 

(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

 

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

 

(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;

 

(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

 

(v) Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

 

(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however

 

ISDA® 1992

 

5



--------------------------------------------------------------------------------

described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);

 

(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:–

 

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof, (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (1) to (7)
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts; or

 

(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer: –

 

(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

 

(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

 

(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, a Tax Event if the event is specified in (ii)
below or a Tax Event Upon Merger if the event is specified in (iii) below, and,
if specified to be applicable, a Credit Event

 

ISDA® 1992

 

6



--------------------------------------------------------------------------------

Upon Merger if the event is specified pursuant to (iv) below or an Additional
Termination Event if the event is specified pursuant to (v) below:—

 

(i) Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date. it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—

 

(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or

 

(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;

 

(ii) Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));

 

(iii) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);

 

(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in Section
5(a)(viii) but the creditworthiness of the resulting, surviving or transferee
entity is materially weaker than that of X, such Credit Support Provider or such
Specified Entity, as the case may be, immediately prior to such action (and, in
such event, X or its successor or transferee, as appropriate, will be the
Affected Party); of

 

(v) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

 

(c) Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.

 

ISDA® 1992

 

7



--------------------------------------------------------------------------------

6. Early Termination

 

(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

 

(b) Right to Terminate Following Termination Event.

 

(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

 

(ii) Transfer to Avoid Termination Event. If either an Illegality under Section
5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party, or if a
Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.

 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

 

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

 

(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

 

(iv) Right to Terminate. If:—

 

(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under Section
6(b)(i); or

 

(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,

 

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

 

ISDA® 1992

 

8



--------------------------------------------------------------------------------

(c) Effect of Designation.

 

(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.

 

(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to Section
6(e).

 

(d) Calculations.

 

(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.

 

(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

 

(e) Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.

 

(i) Events of Default. If the Early Termination Date results from an Event of
Default:—

 

(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.

 

(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

 

(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the

 

ISDA® 1992

 

9



--------------------------------------------------------------------------------

Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If that amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.

 

(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.

 

(ii) Termination Events. If the Early Termination Date results from a
Termination Event:—

 

(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

 

(2) Two Affected Parties. If there are two Affected Parties:—

 

(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and

 

(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

 

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

 

(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

 

(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 

ISDA® 1992

 

10



--------------------------------------------------------------------------------

7. Transfer

 

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—

 

(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

 

(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).

 

Any purported transfer that is not in compliance with this Section will be void.

 

8. Contractual Currency

 

(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.

 

(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

 

(c) Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

 

(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.

 

ISDA® 1992

 

11



--------------------------------------------------------------------------------

9. Miscellaneous

 

(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

 

(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

 

(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

 

(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

 

(e) Counterparts and Confirmations.

 

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

 

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

 

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

10. Offices; Multibranch Parties

 

(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.

 

(b) Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.

 

(c) If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

 

11. Expenses

 

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.

 

ISDA® 1992

 

12



--------------------------------------------------------------------------------

12. Notices

 

(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—

 

(i) if in writing and delivered in person or by courier, on the date it is
delivered;

 

(ii) if sent by telex, on the date the recipient’s answerback is received;

 

(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

 

(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

 

(v) if sent by electronic messaging system, on the date that electronic message
is received,

 

unless the date of that delivery (or attempted delivery) or that receipt as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

 

(b) Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to all

 

13. Governing Law and Jurisdiction

 

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

 

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:—

 

(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

 

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

 

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

(c) Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any

 

ISDA® 1992

 

13



--------------------------------------------------------------------------------

reason any party’s Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute process
agent acceptable to the other party. The parties irrevocably consent to service
of process given in the manner provided for notices in Section 12. Nothing in
this Agreement will affect the right of either party to serve process in any
other manner permitted by law.

 

(d) Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

14. Definitions

 

As used in this Agreement: —

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

 

“Applicable Rate” means: —

 

(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

 

(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;

 

(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and

 

(d) in all other cases, the Termination Rate.

 

“Burdened Party” has the meaning specified in Section 5(b).

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

 

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

ISDA® 1992

 

14



--------------------------------------------------------------------------------

“Defaulting Party” has the meaning specified in Section 6(a).

 

“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Illegality” has the meaning specified in Section 5(b).

 

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

 

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different. in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.

 

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(c)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

 

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have

 

ISDA® 1992

 

15



--------------------------------------------------------------------------------

been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement Transaction would be subject to such documentation
as such party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values, If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations shall be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.

 

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

 

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

 

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of.-

 

(a) the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

 

(b) such party’s Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

 

“Specified Entity” has the meaning specified in the Schedule.

 

ISDA® 1992

 

16



--------------------------------------------------------------------------------

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

 

“Termination Currency” has the meaning specified in the Schedule.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties

 

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction. for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market

 

ISDA® 1992

 

17



--------------------------------------------------------------------------------

value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

CREDIT SUISSE FIRST BOSTON INTERNATIONAL   ACCREDITED MORTGAGE LOAN TRUST 2005-2
    By:   U.S. Bank Trust National Association, not in its individual capacity
but solely as Owner Trustee under the Trust Agreement (Name of Party)   (Name of
Party)

By:  

/s/ Vittorio Scialoja

--------------------------------------------------------------------------------

  By:  

/s/ Patricia M. Child

--------------------------------------------------------------------------------

Name:   Vittorio Scialoja   Name:   Patricia M. Child Title:   Authorized
Signatory   Title:   Vice President Date:       Date:     By:  

/s/ Louis J. Impellizeri

--------------------------------------------------------------------------------

        Name:   Louis J. Impellizeri         Title:   Authorized Signatory      
  Date:            

 

18



--------------------------------------------------------------------------------

(Multicurrency - Cross Border)

 

ISDA®

 

International Swaps Dealers Association, Inc.

 

SCHEDULE

to the

1992 ISDA Master Agreement

 

dated as of May 26, 2005

 

between

 

CREDIT SUISSE FIRST BOSTON INTERNATIONAL

--------------------------------------------------------------------------------

   and   

ACCREDITED MORTGAGE LOAN TRUST 2005-2

--------------------------------------------------------------------------------

(“Party A”)         (“Party B”)

 

Part 1

 

Termination Provisions.

 

(a) “Specified Entity” means in relation to Party A for the purpose of:

 

Section 5(a)(v),    Not Applicable Section 5(a)(vi),    Not Applicable
Section 5(a)(vii),    Not Applicable Section 5(b)(iv),    Not Applicable

 

and in relation to Party B for the purpose of:

 

Section 5(a)(v),    Not Applicable Section 5(a)(vi),    Not Applicable
Section 5(a)(vii),    Not Applicable Section 5(b)(iv),    Not Applicable

 

(b) “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement.

 

(c) Certain Events of Default. The following Events of Default will apply to the
parties as specified below, and the definition of “Event of Default” in Section
14 is deemed to be modified accordingly:

 

Section 5(a)(i) (Failure to Pay or Deliver) will apply to Party A and Party B.

 

Section 5(a)(ii) (Breach of Agreement) will not apply to Party A or Party B.

 

19



--------------------------------------------------------------------------------

Section 5(a)(iii) (Credit Support Default) will apply to Party A and will not
apply to Party B.

 

Section 5(a)(iv) (Misrepresentation) will not apply to Party A or Party B.

 

Section 5(a)(v) (Default under Specified Transaction) will not apply to Party A
or Party B.

 

Section 5(a)(vi) (Cross Default) will not apply to Party A or Party B.

 

Section 5(a)(vii) (Bankruptcy) will apply to Party A and Party B; provided that
clause (2) thereof shall not apply to Party B.

 

Section 5(a)(viii) (Merger without Assumption) will apply to Party A and will
not apply to Party B.

 

(d) Termination Events. The following Termination Events will apply to the
parties as specified below:

 

Section 5(b)(i) (Illegality) will apply to Party A and Party B.

 

Section 5(b)(ii) (Tax Event) will apply to Party A and Party B.

 

Section 5(b)(iii) (Tax Event upon Merger) will apply to Party A and will not
apply to Party B.

 

Section 5(b)(iv) (Credit Event upon Merger) will not apply to Party A or Party
B.

 

(e) The “Automatic Early Termination” provision of Section 6(a) of this
Agreement will not apply to Party A and will not apply to Party B.

 

(f) Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement:

 

  (i) Market Quotation will apply.

 

  (ii) The Second Method will apply.

 

(g) “Termination Currency” means United States Dollars.

 

(h) Additional Termination Events. The following Additional Termination Events
will apply, in each case with respect to Party B as the sole Affected Party
(unless otherwise provided below):

 

  (i) Party A fails to comply with the Downgrade Provisions as set forth in Part
5(b). For all purposes of this Agreement, Party A shall be the sole Affected
Party with respect to the occurrence of a Termination Event described in this
Part 1(h)(i).

 

  (ii) The Trust is terminated.

 

  (iii) The Indenture[, the Trust Agreement or the Sale and Servicing Agreement]
is amended, supplemented or modified without the prior written consent of Party
A, where such consent is required under the terms of such documents.

 

  (iv) Upon receipt by the Indenture Trustee of a direction for an optional
redemption, in whole, of the Notes pursuant to Article X of the Indenture.

 

  (v) The Indenture Collateral is liquidated and the proceeds thereof
distributed following an Event of Default that has resulted in the principal of
all of the Notes being declared immediately due and payable.

 

 

20



--------------------------------------------------------------------------------

Part 2

 

Tax Representations.

 

(a) Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A will make the following representation and Party B will make the
following representation:

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii)
the satisfaction of the agreement of the other party contained in Section 4(d)
of this Agreement, provided that it shall not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Section 4(a)(iii) of this Agreement by reason of material
prejudice to its legal or commercial position.

 

(b) Payee Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B make the representations specified below, if any:

 

  (i) Party A makes the following representation to Party B:

 

  (A) Party A is entering into each Transaction in the ordinary course of its
trade as, and is, a recognized UK bank as defined in Section 840A of the UK
Income and Corporation Taxes Act of 1988.

 

  (B) Party A has been approved as a Withholding Foreign Partnership by the US
Internal Revenue Service.

 

  (C) Party A’s Withholding Foreign Partnership Employer Identification Number
is 98-0330001.

 

  (D) Party A is a partnership that agrees to comply with any withholding
obligation under Section 1446 of the Internal Revenue Code.

 

  (ii) Party B represents that it is a trust created under an agreement governed
by Delaware law.

 

 

21



--------------------------------------------------------------------------------

Part 3

 

Agreement to Deliver Documents.

 

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:

 

(a) Tax forms, documents or certificates to be delivered are:—

 

Party required
to deliver
document

--------------------------------------------------------------------------------

  

Form/Document/Certificate

--------------------------------------------------------------------------------

  

Date by which to be delivered

--------------------------------------------------------------------------------

Party A   

U.S. Internal Revenue Service

Form W-8IMY and any

successor form thereto

   (i) Before the first Payment Date under this Agreement, such form to be
updated at the beginning of each succeeding three-calendar-year period after the
first payment date under this Agreement, (ii) promptly upon reasonable demand by
Party B, and (iii) promptly upon learning that any such Form previously provided
by Party A has become obsolete or incorrect.

 

(b) Other documents to be delivered are:—

 

Party required
to deliver
document

--------------------------------------------------------------------------------

  

Form/Document/Certificate

--------------------------------------------------------------------------------

  

Date by which to be
delivered

--------------------------------------------------------------------------------

  

Covered by
Section 3(d)
Representation

--------------------------------------------------------------------------------

Party A and Party B    Certified copy of the Board of Directors resolution (or
equivalent authorizing documentation) which sets forth the authority of each
signatory to this Agreement and each Credit Support Document (if any) signing on
its behalf and the authority of such party to enter into Transactions
contemplated and performance of its obligations hereunder.    Concurrently with
the execution and delivery of this Agreement.    Yes Party A and Party B   
Incumbency Certificate (or, if available the current authorized signature book
or equivalent authorizing documentation) specifying the names, titles, authority
and specimen signatures of the persons authorized to execute this Agreement
which sets forth the specimen signatures of each signatory to this Agreement,
each Confirmation and each Credit Support Document (if any) signing on its
behalf.    Concurrently with the execution and delivery of this Agreement unless
previously delivered and still in full force and effect.    Yes Party A and B   
An opinion of counsel to such party reasonably satisfactory in form and
substance to the other party.    Concurrently with the execution and delivery of
the Confirmation unless previously delivered and still in full force and effect.
   No Party B    An executed copy of the Indenture between Party B and Deutsche
Bank National Trust Company, the Trust Agreement and the Sale and Servicing
Agreement.    Within 30 days after the date of this Agreement.    Yes Party A   
The most recently prepared annual report of Party A.    Within 30 days of
request.    Yes

 

 

22



--------------------------------------------------------------------------------

Part 4.

 

Miscellaneous.

 

(a) Addresses for Notices. For the purposes of Section 12(a) of this Agreement:

 

Party A:

 

  (1) Address for notices or communications to Party A (other than by
facsimile):-

 

Address:    One Cabot Square         Attention:    (1)    Head of Credit Risk
Management;      London E14 4QJ              (2)    Managing Director -
Operations Department;      England              (3)    Managing Director -
Legal Department Telex No.:    264521         Answerback:         CSFBI G
(For all purposes.)                    

 

  (2) For the purpose of facsimile notices or communications under this
Agreement (other than a notice or communication under Section 5 or 6):-

 

Facsimile No.:    44 20 7888 2686 Attention:    Managing Director - Legal
Department

 

Telephone number for oral confirmation of receipt of facsimile in legible form:
44 20 7888 2028

Designated responsible employee for the purposes of Section 12(a)(iii): Senior
Legal Secretary

 

Party B:    U.S. Bank Trust National Association,      209 South LaSalle Street,
Suite 300      Chicago, IL 60604      Attn: Corporate Trust Services     
Telephone No.: (312) 325 8905      Facsimile No.: (312) 325 8902

 

      With a copy to:    Accredited Home Lenders           15090 Avenue of
Sciences, Suite 200           San Diego, California 92128           Facsimile
No: (858) 676-8110           Attention: John Tull, CPA

 

  (b) Process Agent. For the purposes of Section 13(c) of this Agreement:

 

Party A appoints as its Process Agent:

 

    Credit Suisse First Boston LLC     Eleven Madison Avenue     New York, NY
10010

 

Attention:    General Counsel      Legal and Compliance Department

 

Party B appoints as its Process Agent: Not Applicable.

 

23



--------------------------------------------------------------------------------

(c) Offices. With respect to Party A, the provisions of Section 10(a) will apply
to this Agreement.

 

(d) Multibranch Party. For the purpose of Section 10(c) of this Agreement:

 

Party A is not a Multibranch Party.

 

Party B is not a Multibranch Party.

 

(e) Calculation Agent. The Calculation Agent is Party A.

 

(f) Credit Support Document. Credit Support Document means

 

With respect to Party A: The Credit Support Annex.

 

With respect to Party B: The Indenture.

 

(g) Credit Support Provider.

 

Credit Support Provider means in relation to Party A: Not Applicable.

 

Credit Support Provider means in relation to Party B: Not Applicable.

 

(h) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine other than New York General Obligation Law Sections 5-1401 and
5-1402).

 

(i) Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement
will apply to all Transactions.

 

(j) “Affiliate.” Each of Party A and Party B shall be deemed to have no
Affiliates.

 

(k) Jurisdiction. Section 13(b) is hereby amended by: (i) deleting in the second
line of subparagraph (i) thereof the word “non-”: and (ii) deleting the final
paragraph thereof.

 

(l) Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Agreement or any Credit Support Document.
Each party certifies (i) that no representative, agent or attorney of the other
party or any Credit Support Provider has represented, expressly or otherwise,
that such other party would not, in the event of such a suit, action or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other party have been induced to enter into this Agreement and provide
for any Credit Support Document, as applicable, by, among other things, the
mutual waivers and certifications in this Section.

 

(m) Consent to Recording. Each party (i) consents to the recording of the
telephone conversations of trading and marketing personnel of the parties and
their Affiliates in connection with this Agreement or any potential transaction
and (ii) if applicable, agrees to obtain any necessary consent of, and give
notice of such recording to, such personnel of it and its Affiliates.

 

(n) Severability. If any term, provision, covenant, or condition of this
Agreement, or the application thereof to any party or circumstance, shall be
held to be illegal, invalid or unenforceable (in whole or in part) for any
reason, the remaining terms, provisions, covenants and conditions hereof shall
continue in full force and effect as if this Agreement had been executed with
the illegal, invalid or unenforceable portion eliminated, so long as this
Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter of this Agreement
and the deletion of such portion of this Agreement will not substantially impair
the respective benefits or expectations of the parties to this Agreement.

 

 

24



--------------------------------------------------------------------------------

Part 5.

 

Other Provisions.

 

(a) Definitions.

 

This Agreement, including each Confirmation and each Swap Transaction, is
subject to the 2000 ISDA Definitions, as amended, supplemented, updated, and
superseded from time to time (the “Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”) and will be
governed in all respects by the Definitions (except that references to “Swap
Transactions” shall be deemed to be references to “Transactions”). The
Definitions are incorporated by reference in, and made part of, this Agreement
and each Confirmation as if set forth in full in this Agreement and such
Confirmations. In the event of any inconsistency between the provisions of this
Agreement and the Definitions, this Agreement will prevail (and, in the event of
any inconsistency between any Confirmation and the Definitions, the Confirmation
will control). Any reference in a Confirmation to any Definitions which are
amended or supplemented in this Schedule shall be deemed to be a reference to
such Definitions as so amended or supplemented, unless the Confirmation states,
by specific reference to any such amendment or supplement, that such amendment
or supplement will not apply in respect of the Transaction to which such
Confirmation relates. Any capitalized terms used but not otherwise defined in
this Agreement shall have the meanings assigned to them (or incorporated by
reference) in the Indenture.

 

(b) Downgrade Provisions.

 

(1) It shall be a collateralization event (Collateralization Event) if (A)
either (i) the unsecured, unguaranteed and otherwise unsupported long-term
senior debt obligations of Party A are rated below “A1” by Moody’s Investors
Service, Inc. (Moody’s) or are rated “A1” by Moody’s and such rating is on watch
for possible downgrade (but only for so long as it is on watch for possible
downgrade) or (ii) the unsecured, unguaranteed and otherwise unsupported
short-term debt obligations of Party A are rated below “P-1” by Moody’s or are
rated “P-1” by Moody’s and such rating is on watch for possible downgrade (but
only for so long as it is on watch for possible downgrade), (B) no short-term
rating is available from Moody’s and the unsecured, unguaranteed and otherwise
unsupported long-term senior debt obligations of Party A are rated below “Aa3”
by Moody’s or are rated “Aa3” by Moody’s and such rating is on watch for
possible downgrade (but only for so long as it is on watch for possible
downgrade), or (C) either (i) the unsecured, unguaranteed and otherwise
unsupported short-term debt obligations of Party A are rated below “A-1” by
Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc.
(S&P) or (ii) if Party A does not have a short-term rating from S&P, the
unsecured, unguaranteed and otherwise unsupported long-term senior debt
obligations of Party A are rated below “A+” by S&P. For the avoidance of doubt,
the parties hereby acknowledge and agree that notwithstanding the occurrence of
a Collateralization Event, this Agreement and each Transaction hereunder shall
continue to qualify as a Swap Agreement for purposes of the distribution
priorities in Sections 5.07 and 8.01 of the Indenture. Within 30 days following
a Collateralization Event which is occurring, Party A shall, at its own expense,
either (i) post collateral according to the terms of the 1994 ISDA Credit
Support Annex between Party A and Party B, dated as of May 26, 2005, including
Paragraph 13, thereof (the “Credit Support Annex”), or (ii) obtain a substitute
counterparty that (a) is reasonably acceptable to Party B and confirmed in
writing by the Rating Agencies (as defined in the Indenture), (b) satisfies the
Hedge Counterparty Ratings Requirement (as defined herein) and (c) assumes the
obligations of Party A under this Agreement (through an assignment and
assumption agreement in form and substance reasonably satisfactory to Party B)
or replaces the outstanding Transactions hereunder with transactions on
identical terms, except that Party A shall be replaced as counterparty, provided
that such substitute counterparty, as of the date of such assumption or
replacement, will not, as a result thereof, be required to withhold or deduct on
account of tax under the Agreement or the new transactions, as applicable, and
such assumption or replacement will not lead to a termination event or event of
default occurring under the Agreement or new transactions, as applicable. To the
extent that Party A elects or is required to post collateral pursuant to this
Part 5(b)(1), Party A shall request its legal counsel to deliver to each
applicable Rating Agency within thirty (30) calendar days of the occurrence of
such Collateralization Event an opinion as to the enforceability of the ISDA
Credit Support Annex.

 

25



--------------------------------------------------------------------------------

(2) It shall be a ratings event (Ratings Event) if at any time after the date
hereof Party A shall fail to satisfy the Hedge Counterparty Ratings Threshold.
Hedge Counterparty Ratings Threshold shall mean (A) the unsecured, unguaranteed
and otherwise unsupported long-term senior debt obligations of Party A are rated
at least “BBB-” by S&P, and (B) the unsecured, unguaranteed and otherwise
unsupported long-term senior debt obligations of Party A are rated at least “A3”
by Moody’s (and such rating is not on watch for possible downgrade) and the
unsecured, unguaranteed and otherwise unsupported short-term debt obligations of
Party A are rated at least “P-2” by Moody’s (and such rating is not on watch for
possible downgrade). For the avoidance of all doubts, the parties hereby
acknowledge and agree that notwithstanding the occurrence of a Ratings Event,
this Agreement and each Transaction hereunder shall continue to qualify as a
Swap Agreement for purposes of the distribution priorities in Sections 5.07 and
8.01 of the Indenture.

 

  (3) Following a Ratings Event, Party A shall take the following actions:

 

(a) Party A, at its sole expense, shall (i) use commercially reasonable efforts
to actively seek to obtain a substitute counterparty that (A) is confirmed in
writing by the Rating Agencies, (B) satisfies the Hedge Counterparty Ratings
Requirement and (C) assumes the obligations of Party A under this Agreement
(through an assignment and assumption agreement in form and substance reasonably
satisfactory to Party B) or replaces the outstanding Transactions hereunder with
transactions on identical terms, except that Party A shall be replaced as
counterparty, provided that such substitute counterparty, as of the date of such
assumption or replacement, will not, as a result thereof, be required to
withhold or deduct on account of tax under the Agreement or the new
transactions, as applicable, and such assumption or replacement will not lead to
a termination event or event of default occurring under the Agreement or new
transactions, as applicable, and (ii) be required to post collateral as set
forth in (b) below;

 

(b) If Party A has not obtained a substitute counterparty as set forth in (3)(a)
above within 30 days (or, in the case of a failure to meet the requirements of
subparagraph (A) of the definition of “Hedge Counterparty Ratings Threshold”, as
soon as commercially practicable after such failure) of the Ratings Event, then
Party A shall continue to seek a substitute counterparty and, on or prior to the
expiration of such period at its sole expense, post collateral according to the
terms of the Credit Support Annex. Notwithstanding anything contained herein to
the contrary, if Party A is required to transfer its rights and obligations
under this Agreement pursuant to this Part 5(b)(3) as a result of a rating
issued by S&P, Party A shall, at all times prior to such transfer, be required
to post collateral in accordance with (i) the terms of the Credit Support Annex
or (ii) an agreement with Party B providing for the posting of collateral, which
agreement shall satisfy the Rating Agency Condition specified in Part 5(n) below
and require Party A to post the required collateral.

 

Hedge Counterparty Ratings Requirement shall mean (a) either (i) the unsecured,
unguaranteed and otherwise unsupported short-term debt obligations of the
substitute counterparty are rated at least “A-1” by S&P or (ii) if the
substitute counterparty does not have a short-term rating from S&P, the
unsecured, unguaranteed and otherwise unsupported long-term senior debt
obligations of the substitute counterparty are rated at least “A+” by S&P, (b)
either (i) the unsecured, unguaranteed and otherwise unsupported long-term
senior debt obligations of such substitute counterparty are rated at least “A1”
by Moody’s (and if rated “A1” by Moody’s, such rating is not on watch for
possible downgrade) and the unsecured, unguaranteed and otherwise unsupported
short-term debt obligations of such substitute counterparty are rated at least
“P-1” by Moody’s (and if rated “P-1” by Moody’s, such rating is not on watch for
possible downgrade and remaining on watch for possible downgrade), or (ii) if
such substitute counterparty does not have a short-term debt rating from
Moody’s, the unsecured, unguaranteed and otherwise unsupported long-term senior
debt obligations of such substitute counterparty are rated at least “Aa3” by
Moody’s (and if rated “Aa3” by Moody’s, such rating is not on watch for possible
downgrade). For the purpose of this definition, no direct or indirect recourse
against one or more shareholders of the substitute

 

26



--------------------------------------------------------------------------------

counterparty (or against any Person in control of, or controlled by, or under
common control with, any such shareholder) shall be deemed to constitute a
guarantee, security or support of the obligations of the substitute
counterparty.

 

(4) Party A shall reimburse Party B for commercially reasonable fees and
expenses incurred in connection with any of the alternative actions contemplated
in Part 5(b)(1) and Part 5(b)(3) above (whether or not they are completed within
the 30 days period).

 

(c) Section 3(a) of this Agreement is hereby amended to include the following
additional representations after paragraph 3(a)(v):

 

(vi) Eligible Contract Participant. It is an “eligible contract participant” as
defined in section 1a(12) of the U.S. Commodity Exchange Act.

 

(vii) Individual Negotiation. This Agreement and each Transaction hereunder is
subject to individual negotiation by the parties.

 

(viii) Relationship between Party A and Party B. Subject as provided in Part
5(g), each of Party A and Party B will be deemed to represent to the other on
the date on which it enters into a Transaction or an amendment thereof that
(absent a written agreement between Party A and Party B that expressly imposes
affirmative obligations to the contrary for that Transaction):

 

(1) Principal. It is acting as principal and not as agent when entering into
this Agreement and each Transaction.

 

(2) Non-Reliance. It is acting for its own account and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

 

(3) Evaluation and Understanding. It is capable of evaluating and understanding
(on its own behalf or through independent professional advice), and understands
and accepts, the terms, conditions and risks of this Agreement and each
Transaction hereunder. It is also capable of assuming, and assumes, all
financial and other risks of this Agreement and each Transaction hereunder.

 

(4) Status of Parties. The other party is not acting as a fiduciary or an
advisor for it in respect of that Transaction.

 

(d) Section 1(c). For purposes of Section 1(c) of the Agreement, this
Transaction shall be the sole Transaction under the Agreement.

 

(e) Transfer. Section 7 is hereby amended to read in its entirety as follows:

 

Except as stated under Section 6(b)(ii), in this Section 7, and Part 5(f) of the
Schedule, neither Party A nor Party B is permitted to assign, novate or transfer
(whether by way of security or otherwise) as a whole or in part any of its
rights, obligations or interests under this Agreement or any Transaction without
the prior written consent of the other party; provided, however, that (i) Party
A may make such a transfer of this Agreement pursuant to a consolidation or
amalgamation with, or merger with or into, or transfer of substantially all of
its assets to, another entity, or an incorporation,

 

27



--------------------------------------------------------------------------------

reincorporation or reconstitution, and (ii) Party A may transfer this Agreement
to any Person, including, without limitation, another of Party A’s offices,
branches or affiliates (any such Person, office, branch or affiliate, a
“Transferee”) on at least five Business Days’ prior written notice to Party B;
provided that, with respect to clause (ii), (A) as of the date of such transfer
the Transferee will not be required to withhold or deduct on account of a Tax
from any payments under this Agreement unless the Transferee will be required to
make payments of additional amounts pursuant to Section 2(d)(i)(4) of this
Agreement in respect of such Tax; (B) a Termination Event or Event of Default
does not occur under this Agreement as a result of such transfer; (C) such
notice is accompanied by a written instrument pursuant to which the Transferee
acquires and assumes the rights and obligations of Party A so transferred; and
(D) Party A will be responsible for any costs or expenses incurred in connection
with such transfer. Party B will execute such documentation as is reasonably
deemed necessary by Party A for the effectuation of any such transfer.
Notwithstanding the foregoing, no such transfer shall be made unless the
transferring party obtains a written acknowledgment from each of the Rating
Agencies (as defined in the Indenture) that, notwithstanding such transfer, the
then-current ratings of the Notes will not be reduced or withdrawn.

 

Except as specified otherwise in the documentation evidencing a transfer, a
transfer of all the obligations of Party A made in compliance with this Section
7 will constitute an acceptance and assumption of such obligations (and any
related interests so transferred) by the Transferee, a novation of the
transferee in place of Party A with respect to such obligations (and any related
interests so transferred), and a release and discharge by Party B of Party A
from, and an agreement by Party B not to make any claim for payment, liability,
or otherwise against Party A with respect to, such obligations from and after
the effective date of the transfer.

 

(f) Trustee Capacity. It is expressly understood and agreed by the parties
hereto that (i) this Agreement is executed and delivered by U.S. Bank Trust
National Association, not individually or personally but solely as trustee of
the Trust, in the exercise of the powers and authority conferred and vested in
it under the Trust Agreement, (ii) each of the representations, undertakings and
agreements herein made on the part of the Trust is made and intended not as
personal representations, undertakings and agreements by U.S. Bank Trust
National Association but is made and intended for the purpose of binding only
the Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of U.S. Bank Trust National Association, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and (iv)
under no circumstances shall U.S. Bank Trust National Association be personally
liable for the payment of any indebtedness or expenses of the Trust or be liable
for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Trust under this Agreement or any other
related documents.

 

(g) Proceedings. Without impairing any right afforded to it under the Indenture,
the Sale and Servicing Agreement and the Trust Agreement as a third party
beneficiary, Party A shall not institute against or cause any other person to
institute against, or join any other person in instituting against the Trust,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any federal or state bankruptcy,
dissolution or similar law, for a period of one year and one day, or if longer
the applicable preference period then in effect, following indefeasible payment
in full of the Notes. Nothing shall preclude, or be deemed to stop, Party A (i)
from taking any action prior to the expiration of the aforementioned one year
and one day period, or if longer the applicable preference period then in
effect, in (A) any case or proceeding voluntarily filed or commenced by Party B
or (B) any involuntary insolvency proceeding filed or commenced by a Person
other than Party A, or (ii) from commencing against Party B or any of the
Collateral any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium, liquidation or similar proceeding.

 

(h) Change of Account. Section 2(b) of this Agreement is hereby amended by the
addition of the following after the word “delivery” in the first line thereof:-

 

“to another account in the same legal and tax jurisdiction as the original
account”

 

28



--------------------------------------------------------------------------------

(i) Indenture.

 

(1) Capitalized terms used in this Agreement that are not defined herein and are
defined in the Indenture shall have the respective meanings assigned to them in
the Indenture.

 

(2) Party B will obtain the prior written consent of Party A to any proposed
amendment or modification to the Trust Agreement, the Indenture or the Sale and
Servicing Agreement, where such consent is required under the terms of such
documents.

 

(j) Set-off. Notwithstanding any provision of this Agreement or any other
existing or future agreements, each of Party A and Party B irrevocably waives as
to itself any and all contractual rights it may have to set off, net, recoup or
otherwise withhold or suspend or condition its payment or performance of any
obligation to the other party under this Agreement against any obligation of one
party hereto to the other party hereto arising outside of this Agreement. The
provisions for set-off set forth in Section 6(e) of this Agreement shall not
apply for purposes of this Transaction.

 

(k) Notice of Certain Events or Circumstances. Each party agrees, upon learning
of the occurrence or existence of any event or condition that constitutes (or
that with the giving of notice or passage of time or both would constitute) an
Event of Default or Termination Event with respect to such party, promptly to
give the other party notice of such event or condition (or, in lieu of giving
notice of such event or condition in the case of an event or condition that with
the giving of notice or passage of time or both would constitute an Event of
Default or Termination Event with respect to the party, to cause such event or
condition to cease to exist before becoming an Event of Default or Termination
Event); provided that failure to provide notice of such event or condition
pursuant to this Part 5(l) shall not constitute an Event of Default or a
Termination Event.

 

(l) Regarding Party A. Party B acknowledges and agrees that Party A has had and
will have no involvement in and, accordingly Party A accepts no responsibility
for: (i) the establishment, structure, or choice of assets of Party B; (ii) the
selection of any person performing services for or acting on behalf of Party B;
(iii) the selection of Party A as the Counterparty; (iv) the terms of the Notes;
(v) the preparation of or passing on the disclosure and other information
contained in any offering circular for the Notes (except as indicated in the
side letter dated as of May 24, 2005 from Party A to Party B), the Indenture,
the Trust Agreement, the Sale and Servicing Agreement, or any other agreements
or documents used by Party B or any other party in connection with the marketing
and sale of the Notes; (vi) the ongoing operations and administration of Party
B, including the furnishing of any information to Party B which is not
specifically required under this Agreement; or (vii) any other aspect of Party
B’s existence.

 

(m) Rating Agency Condition. This Agreement will not be amended unless Party B
shall have received prior written confirmation from each of the Rating Agencies
(as defined in the Indenture) that such amendment will not cause any of the
Rating Agencies to downgrade or withdraw its then-current ratings of any
outstanding Notes.

 

(n) Consent to Assignment. Notwithstanding Section 7 of this Agreement, Party A
hereby acknowledges and consents to the assignment of this Agreement, solely for
security purposes for the benefit of the Noteholders, by Party B to Deutsche
Bank National Trust Company, as trustee (the “Indenture Trustee”) under the
Indenture. The Indenture Trustee shall not be deemed to be a party to this
Agreement; provided, however, that the Indenture Trustee, acting on behalf of
the Noteholders, shall have the right to enforce this Agreement, including the
terms of Part 1(h)(i) and Part 5(b), against Party A.

 

(o)

Limited Recourse. Party A agrees that the obligations of Party B hereunder are
limited recourse obligations payable solely from the Indenture Collateral, and
due to the extent funds are available for the payment thereof in accordance with
the priority of payments described in Sections 5.07 and 8.01 of the Indenture,
all outstanding obligations of Party B hereunder shall be extinguished. No
recourse

 

29



--------------------------------------------------------------------------------

 

shall be had for the payment of any amount owing under this Agreement or in
respect of any Transaction against any officer, member, director, employee,
security holder or incorporator of Party B or their respective successors or
assigns for any amount so owing. This Part 5(o) shall survive termination of
this Agreement.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this document by their duly
authorized officers with effect from the date so specified on the first page
hereof.

 

CREDIT SUISSE FIRST BOSTON INTERNATIONAL   ACCREDITED MORTGAGE LOAN TRUST 2005-2
(“Party A”)   (“Party B”) By:  

/s/ Vittorio Scialoja

--------------------------------------------------------------------------------

  By:   U.S. Bank Trust National Association, not in its individual capacity but
solely as Owner Trustee under the Trust Agreement Name:   Vittorio Scialoja    
  Title:   Authorized Signatory       By:  

/s/ Louis J. Impellizeri

--------------------------------------------------------------------------------

  By:  

/s/ Patricia M. Child

--------------------------------------------------------------------------------

Name:   Louis J. Impellizeri   Name:   Patricia M. Child Title:   Authorized
Signatory   Title:   Vice President

 

31



--------------------------------------------------------------------------------

Elections and Variables

to the ISDA Credit Support Annex

dated as of May 26, 2005

between

 

Credit Suisse First Boston International    and    Accredited Mortgage Loan
Trust 2005-2 (“Party A”)         (“Party B”)

 

Paragraph 13.

 

(a) Security Interest for “Obligations”.

 

The term “Obligations” as used in this Annex includes the following additional
obligations:

 

With respect to Party A:    None.

 

With respect to Party B:     None.

 

(b) Credit Support Obligations.

 

(i) Delivery Amount, Return Amount and Credit Support Amount.

 

(A) “Delivery Amount” has the meaning specified in Paragraph 3(a), except that
the words “upon a demand made by the Secured Party” shall be deleted and the
word “that” on the second line of Paragraph 3(a) shall be replaced with the word
“a”. Paragraph 4(b) is hereby amended by the insertion of the words “(i) in
respect of a Transfer pursuant to Paragraph 3(b),” immediately prior to the
words “if a demand for” and the insertion of the words “; and (ii) in respect of
a Transfer pursuant to Paragraph 3(a), the relevant Transfer will be made not
later than the close of business on the Local Business Day following the
Valuation Date” immediately prior to the period.

 

(B) “Return Amount” has the meaning specified in Paragraph 3(b).

 

(C) “Credit Support Amount” for a Valuation Date shall mean one of the following
depending on whether or not the specified events have occurred on such Valuation
Date:-

 

(i) if a Collateralization Event has not occurred, or has occurred but is not
continuing, “Credit Support Amount” shall mean zero (0);

 

(ii) if a Collateralization Event has occurred other than pursuant to Part
5(b)(1)(C) and is continuing, “Credit Support Amount” shall mean an amount in
USD equal to the greater of (a) the Secured Party’s Exposure and (b) an amount
equal to the Floating Amount payable by Party A in respect of the first Floating
Rate Payer Payment Date scheduled to occur on or after the date on which the
Delivery Amount as a result of such Collateralization Event is due;

 

32



--------------------------------------------------------------------------------

  (iii) if a Collateralization Event has occurred pursuant to Part 5(b)(1)(C)
and is continuing, “Credit Support Amount” shall mean an amount in USD equal to
the greater of (a) the sum of (i) Party B’s Exposure and (ii) the Notional
Volatility Buffer and (b) zero. Notional Volatility Buffer, as determined by the
Valuation Agent for any date, means the product of (i) the Notional Amount of
the Transaction on such date, (ii) multiplied by the Volatility Buffer
Percentage for such date as set out in the table below on such date,

 

Party A S&P Rating on such date

--------------------------------------------------------------------------------

   Volatility Buffer Percentage


--------------------------------------------------------------------------------

 

S&P S-T Rating of A-1 or above

   0.00 %

S&P S-T Rating of A-2

   3.25 %

S&P S-T Rating of A-3

   4.00 %

S&P L-T Rating of BB+ or lower

   4.50 %

 

L-T Rating means with respect to any Person, the unsecured, unguaranteed and
otherwise unsupported long-term senior debt obligations of such Person.

 

S-T Rating means with respect to any Person, the unsecured, unguaranteed and
otherwise unsupported short-term debt obligations of such Person.

 

  (ii) Eligible Collateral. On any date, the following items will qualify as
“Eligible Collateral” for Party A:

 

          Valuation
Percentage


--------------------------------------------------------------------------------

 

(A)

   Cash    100 %

(B)

   negotiable debt obligations issued after 18 July 1984 by the U.S. Treasury
Department having a residual maturity on such date of less than 1 year    98.5 %

(C)

   negotiable debt obligations issued after 18 July 1984 by the U.S. Treasury
Department having a residual maturity on such date equal to or greater than 1
year but less than 5 years    93.6 %

(D)

   negotiable debt obligations issued after 18 July 1984 by the U.S. Treasury
Department having a residual maturity on such date equal to or greater than 5
years but less than 10 years    89.9 %

 

  (iii) Other Eligible Support. None.

 

  (iv) Thresholds.

 

33



--------------------------------------------------------------------------------

  (A) “Independent Amount” means with respect to Party A: Not applicable.

 

“Independent Amount” means with respect to Party B: Not applicable.

 

  (B) “Threshold” means with respect to Party A and Party B: Not applicable.

 

  (C) “Minimum Transfer Amount” means with respect to Party A: $50,000.

 

“Minimum Transfer Amount” means with respect to Party B: Not applicable.

 

  (D) Rounding The Delivery Amount and the Return Amount will be rounded up and
down respectively to the nearest integral multiple of $10,000, provided that
this “Rounding” provision shall not apply in respect of any Return Amount
payable in respect of any date on which Party B’s Exposure is less than or equal
to zero.

 

(c) Valuation and Timing.

 

  (i) “Valuation Agent” means Party A. Calculations by Party A will be made by
reference to commonly accepted market sources.

 

  (ii) “Valuation Date” means,

 

  (A) in the event that (1) no Collateralization Event has occurred, or has
occurred but is not continuing, (2) a Collateralization Event has occurred other
than pursuant to Part 5(b)(1)(C) and is continuing, or (3) two or more
Collateralization Events have occurred pursuant to Part 5(b)(1)(C) and any other
subparagraph of Part 5(b)(1) and are continuing, each Local Business Day which,
if treated as a Valuation Date, would result in a Delivery Amount or a Return
Amount; and

 

  (B) in the event that a Collateralization Event has occurred solely pursuant
to Part 5(b)(1)(C) and is continuing, or a Ratings Event has occurred and Party
A has not obtained a substitute counterparty as set forth in Part 5(b)(3) the
last Local Business Day of each calendar week.

 

  (iii) “Valuation Time” means the close of business in the city of the
Valuation Agent on the Local Business Day before the Valuation Date or date of
calculation, as applicable, provided that the calculations of Value and Exposure
will be made as of approximately the same time on the same date.

 

  (iv) “Notification Time” means 4:00 p.m., London time, on a Local Business
Day.

 

(d) Conditions Precedent and Secured Party’s Rights and Remedies.

 

No events shall constitute a “Specified Condition.”

 

(e) Substitution.

 

  (i) “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 

  (ii) Consent. The Pledgor must obtain the Secured Party’s prior consent to any
substitution pursuant to Paragraph 4(d) and shall give to the Secured Party not
less than two (2) Local Business Days’ notice thereof specifying the items of
Posted Credit Support intended for substitution.

 

34



--------------------------------------------------------------------------------

(f) Dispute Resolution.

 

  (i) “Resolution Time” means 4:00 p.m. London time on the Local Business Day
following the date on which the notice of the dispute is given under Paragraph
5.

 

  (ii) Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), on any date, the
Value of Eligible Collateral and Posted Collateral will be calculated as
follows:

 

  (A) with respect to any Cash; the amount thereof; and

 

  (B) with respect to any Eligible Collateral comprising securities; the sum of
(a)(x) the last bid price on such date for such securities on the principal
national securities exchange on which such securities are listed, multiplied by
the applicable Valuation Percentage or (y) where any such securities are not
listed on a national securities exchange, the bid price for such securities
quoted as at the close of business on such date by any principal market maker
for such securities chosen by the Valuation Agent, multiplied by the applicable
Valuation Percentage or (z) if no such bid price is listed or quoted for such
date, the last bid price listed or quoted (as the case may be), as of the day
next preceding such date on which such prices were available; multiplied by the
applicable Valuation Percentage; plus (b) the accrued interest on such
securities (except to the extent that such interest shall have been paid to the
Pledgor pursuant to Paragraph 6(d)(ii) or included in the applicable price
referred to in subparagraph (a) above) as of such date.

 

  (iii) Alternative. The provisions of Paragraph 5 will apply provided the
obligation of the appropriate party to deliver the undisputed amount to the
other party will not arise prior to the time that would otherwise have applied
to the Transfer pursuant to, or deemed made, under Paragraph 3 if no dispute had
arisen.

 

(g) Holding and Using Posted Collateral.

 

  (i) Eligibility to Hold Posted Collateral; Custodians:

 

The Indenture Trustee (as defined in the Indenture) will be entitled to hold
Posted Collateral pursuant to Paragraph 6(b).

 

  (ii) Use of Posted Collateral. The provisions of Paragraph 6(c) will not apply
to Party B. Therefore, Party B will not have any of the rights specified in
Paragraph 6(c)(i) or 6(c)(ii).

 

(h) Distributions and Interest Amount.

 

  (i) Interest Rate. The “Interest Rate” will be the annualized rate of return
actually achieved on Posted Collateral in the form of Cash during the relevant
Interest Period.

 

  (ii) Transfer of Interest Amount. The Transfer of the Interest Amount will be
made on any Local Business Day on which Posted Collateral in the form of Cash is
Transferred to the Pledgor pursuant to Paragraph 3(b).

 

  (iii) Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii)
will apply and for the purposes of calculating the Interest Amount the amount of
interest calculated for each day of the Interest Period shall be compounded
daily.

 

(i) Additional Representation(s).

 

There are no additional representations by either party.

 

35



--------------------------------------------------------------------------------

(j) Demands and Notices.

 

All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, save that any demand, specification or
notice:

 

(i) shall be given to or made at the following addresses:

 

If to Party A:

 

Address: One Cabot Square     London E14 4QJ     England Telephone:   44 20 7888
3083 Facsimile:   44 20 7883 7987 Attention:   Collateral Management Unit

 

If to Party B:

 

As set forth in Part 4(a) of the Schedule;

 

or at such other address as the relevant party may from time to time designate
by giving notice (in accordance with the terms of this paragraph) to the other
party;

 

  (ii) shall (unless otherwise stated in this Annex) be deemed to be effective
at the time such notice is actually received unless such notice is received on a
day which is not a Local Business Day or after the Notification Time on any
Local Business Day in which event such notice shall be deemed to be effective on
the next succeeding Local Business Day.

 

(k) Address for Transfers.

 

Party A: To be notified to Party B by Party A at the time of the request for the
Transfer.

 

Party B: To be notified to Party A by Party B at the time of the request for the
Transfer.

 

(l) Other Provisions.

 

  (i) Additional Definitions

 

As used in this Annex:

 

“Equivalent Collateral” means, with respect to any security constituting Posted
Collateral, a security of the same issuer and, as applicable, representing or
having the same class, series, maturity, interest rate, principal amount or
liquidation value and such other provisions as are necessary for that security
and the security constituting Posted Collateral to be treated as equivalent in
the market for such securities;

 

“Local Business Day” means: (i) any day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in London, and (ii) in

 

36



--------------------------------------------------------------------------------

relation to a Transfer of Eligible Collateral, a day on which the clearance
system agreed between the parties for the delivery of Eligible Collateral is
open for acceptance and execution of settlement instructions (or in the case of
a Transfer of Cash or other Eligible Collateral for which delivery is
contemplated by other means, a day on which commercial banks are open for
business (including dealings for foreign exchange and foreign currency deposits)
in New York and such other places as the parties shall agree);

 

  (ii) Transfer Timing

 

(a) Paragraph 4(b) shall be deleted and replaced in its entirety by the
following paragraph:

 

“Subject to Paragraphs 4(a) and 5 and unless otherwise specified, if a demand
for the Transfer of Eligible Credit Support or Posted Credit Support is made by
the Notification Time, then the relevant Transfer will be made not later than
the close of business on the second Local Business Day thereafter; if a demand
is made after the Notification Time then the relevant Transfer will be made not
later than the close of business on the third Local Business Day thereafter.”

 

  (b) Paragraph 6(d)(1) shall be amended so that the reference therein to “the
following Local Business Day” shall be replaced by reference to “the second
Local Business Day thereafter”.

 

  (iii) Events of Default

 

Paragraph 7 shall be deleted and replaced in its entirety by the following
paragraph:

 

“For the purposes of Section 5(a)(i) of this Agreement, an Event of Default will
exist with respect to a Party if that Party fails (or fails to cause its
Custodian) to make, when due, any Transfer of Posted Credit Support or the
Interest Amount, as applicable, required to be made by it and that failure
continues for two Local Business Days after the notice of that failure is given
to that Party”.

 

  (iv) Return of Fungible Securities

 

In lieu of returning to the Pledgor pursuant to Paragraphs 3(b), 4(d), 5 and
8(d) any Posted Collateral comprising securities the Secured Party may return
Equivalent Collateral.

 

37



--------------------------------------------------------------------------------

  (v) Covenants of the Pledgor

 

So long as the Agreement is in effect, the Pledgor covenants that it will keep
the Posted Collateral free from all security interests or other encumbrances
created by the Pledgor, except the security interest created hereunder and any
security interests or other encumbrances created by the Secured Party; and will
not sell, transfer, assign, deliver or otherwise dispose of, or grant any option
with respect to any Posted Collateral or any interest therein, or create, incur
or permit to exist any pledge, lien, mortgage, hypothecation, security interest,
charge, option or any other encumbrance with respect to any Posted Collateral or
any interest therein, without the prior written consent of the Secured Party.

 

  (vi) No Counterclaim

 

A party’s rights to demand and receive the Transfer of Eligible Collateral as
provided hereunder and its rights as Secured Party against the Posted Collateral
or otherwise shall be absolute and subject to no counterclaim, set-off,
deduction or defense in favor of the Pledgor except as contemplated in Sections
2 and 6 of the Agreement and Paragraph 8 of this Annex.

 

  (vii) Holding Collateral

 

The Secured Party shall cause any Custodian appointed hereunder to open and
maintain a segregated account and to hold, record and identify all the Posted
Collateral in such segregated account and, subject to Paragraphs 6(c) and 8(a),
such Posted Collateral shall at all times be and remain the property of the
Pledgor and shall at no time constitute the property of, or be commingled with
the property of, the Secured Party or the Custodian.

 

  (viii) Security and Performance

 

Eligible Collateral Transferred to the Secured Party constitutes security and
performance assurance without which the Secured Party would not otherwise enter
into and continue any and all Transactions.

 

  (ix) Agreement as to Single Secured Party and Pledgor

 

Party A and Party B agree that, notwithstanding anything to the contrary in the
recital to this Annex, Paragraph 1(b), Paragraph 2 or the definitions in
Paragraph 12, (a) the term “Secured Party” as used in this Annex means only
Party B, (b) the term “Pledgor” as used in this Annex means only Party A, (c)
only Party A makes the pledge and grant in Paragraph 2, the acknowledgment in
the final sentence of Paragraph 8(a) and the representations in Paragraph 9 and
(d) only Party A will be required to make Transfers of Eligible Credit Support
hereunder.

 

  (x) External Verification of Mark-to-Market Valuations.

 

Every month after a Collateralization Event has occurred pursuant to Part
5(b)(1)(C) and is continuing, then, unless otherwise agreed in writing with S&P,
Party A will verify its determination of Exposure of the Transaction on the next
Valuation Date by seeking quotations from two (2) Reference Market-makers for
their determination of Exposure of the Transaction on such Valuation Date and
the Valuation Agent will use the greater of either (a) its own determination or
(b) the highest quotation for a Reference Market-maker, if applicable, for the
next Valuation Date; provided, that this Paragraph 13(l)(xi) shall only apply to
the extent that the Notes outstanding at such time (as defined in the Indenture)
are rated higher by S&P than the S&P L-T Rating of Party

 

38



--------------------------------------------------------------------------------

A; and provided further, that Party A shall not seek verification of its
determination of Exposure as described above from the same Reference
Market-maker more than four times in any twelve-month period.

 

39



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON INTERNATIONAL   ACCREDITED MORTGAGE LOAN TRUST 2005-2
By:  

/s/ Vittorio Scialoja

--------------------------------------------------------------------------------

  By:   U.S. Bank Trust National Association, not in its individual capacity but
solely as Owner Trustee under the Trust Agreement Name:   Vittorio Scialoja    
  Title:   Authorized Signatory       By:  

/s/ Louis J. Impellizeri

--------------------------------------------------------------------------------

  By:  

/s/ Patricia M. Child

--------------------------------------------------------------------------------

Name:   Louis J. Impellizeri   Name:   Patricia M. Child Title:   Authorized
Signatory   Title:   Vice President

 

40



--------------------------------------------------------------------------------

LOGO [g51660image01.jpg]       CREDIT SUISSE FIRST BOSTON INTERNATIONAL      

 

One Cabot Square,

 

 

Telephone 020 7888 8888

      London E14 4QJ   www.csfb.com

 

Facsimile Cover Sheet

 

To:    Accredited Mortgage Loan Trust 2005-2 Attention:    Heakyung Chung, CSFBi
Marketer Fax number:    To be delivered by Heakyung Chung Date:    26 May 2005
Pages (including cover page):    7 Our Reference No: External ID:    9204469 /
Risk ID: 47086799

 

Credit Suisse First Boston International has entered into a transaction with you
as attached. Please find attached a letter agreement (the “Confirmation”) which
confirms the terms and conditions of the above transaction.

 

If you agree with the terms specified therein, please arrange for the
Confirmation to be signed by your authorised signatories and return a signed
copy to this office to the facsimile listed below.

 

For Interest Rate Products:

Telephone Numbers: (212) 538-9370

Facsimile number: (917) 326-8603

Email: list.otc-inc-accept-ny@csfb.com

 

For Equity Derivatives:

Telephone numbers: (212) 538-4437 / (212) 538-8297 / (212) 325-5119

Facsimile number: (212) 325-8173

For Credit Derivatives:

Telephone Numbers: (212) 538-9370

Facsimile number: (917) 326-8603

Email: list.otc-inc-accept-ny@csfb.com

   

 

We are delighted to have entered into this transaction with you.

 

CONFIDENTIALITY NOTICE: This facsimile is intended only for the use of the
individual or entity to which it is addressed and may contain information which
is privileged and confidential. If the reader of this message is not the
intended recipient or an employee or agent responsible for delivering the
message to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please notify us
immediately by telephone and return the original message to us by mail. Thank
you.

 

External ID: 9204469

A subsidiary of CREDIT SUISSE FIRST BOSTON   Registered Office as above    
Registered with unlimited liability in England under No.2500199     Authorised
and Regulated by the Financial Services Authority     VAT No: GB 447 0737 41

 



--------------------------------------------------------------------------------

LOGO [g51660image01.jpg]      

CREDIT SUISSE FIRST BOSTON INTERNATIONAL

 

      One Cabot Square,   Telephone 020 7888 8888       London E14 4QJ  
www.csfb.com

 

26 May 2005

.

Accredited Mortgage Loan Trust 2005-2

c/o U.S. Bank Trust National Association,

209 South LaSalle Street,

Suite 300,

Chicago, Illinois 60604

 

External ID: 9204469

 

Dear Sirs:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Swap Transaction entered into between us on the
Trade Date specified below (the “Swap Transaction”). This Confirmation
constitutes a “Confirmation” as referred to in the Agreement specified below.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) (the
“Definitions”) are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and provisions and this Confirmation, this
Confirmation will govern.

 

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 26 May 2005 as amended and supplemented from time to time
(the “Agreement”), between you and us. All provisions contained in the Agreement
govern this Confirmation except as expressly modified below.

 

CSFBi and Counterparty each represents to the other that it has entered into
this Swap Transaction in reliance upon such tax, accounting, regulatory, legal
and financial advice as it deems necessary and not upon any view expressed by
the other.

 

In this Confirmation, “CSFBi” means Credit Suisse First Boston International and
“Counterparty” means Accredited Mortgage Loan Trust 2005-2.

 

2. The terms of the particular Swap Transaction to which this Confirmation
relates are as follows:

 

Notional:    USD 1,007,808,807.51, to be reduced as set out in the Additional
Terms Trade Date:    19 May 2005 Effective Date:    26 May 2005

 

External ID: 9204469

 

A subsidiary of CREDIT SUISSE FIRST BOSTON   Registered Office as above    
Registered with unlimited liability in England under No. 2500199     Authorised
and Regulated by the Financial Services Authority     VAT No: GB 447 0737 41

 



--------------------------------------------------------------------------------

LOGO [g51660image01.jpg]

 

Termination Date:

   25 May 2010, subject to adjustment in accordance with the Modified Following
Business Day Convention Fixed Amounts:     

Fixed Rate Payer:

   Counterparty

Fixed Rate Payer Payment Dates:

   One Business Day prior to each Fixed Rate Payer Period End Date subject to
adjustment in accordance with the Preceding Business Day Convention, commencing
on 24 June, 2005 to and including the date that is one Business Day prior to the
Termination Date

Fixed Rate Payer Period End Dates:

   The 25th of each month, commencing on 25 June 2005, and ending on 25 May
2010, inclusive, using No Adjustment of Fixed Rate Payer Period End Dates

Fixed Rate:

   3.995%

Fixed Rate

Day Count Fraction:

   30/360

Floating Amounts:

    

Floating Rate Payer:

   CSFBi

Floating Rate Payer Payment Dates:

   One Business Day prior to each Fixed Rate Payer Period End Date subject to
adjustment in accordance with the Preceding Business Day Convention, commencing
on 24 June, 2005 to and including the date that is one Business Day prior to the
Termination Date

Floating Rate Payer Period End Dates:

   The 25th of each month, commencing on 25 June 2005, and ending on 25 May
2010, inclusive, subject to adjustment in accordance with the Modified Following
Business Day Convention.

 

External ID: 9204469

 

2



--------------------------------------------------------------------------------

LOGO [g51660image01.jpg]

 

Floating Rate Option:

   USD-LIBOR-BBA

Designated Maturity:

   1 month

Floating Rate

    

Day Count Fraction:

   Actual/360

Reset Dates:

   The first day of each Calculation Period

Compounding:

   Inapplicable Business Days:    New York Calculation Agent:    CSFBi

 

3. Account Details:

 

Payments to CSFBi:

   As advised separately in writing

Payments to Counterparty:

   As advised separately in writing

 

Credit Suisse First Boston International is Authorized and Regulated by the
Financial Services Authority and has entered into this transaction as principal.
The time at which the above transaction was executed will be notified on
request.

 

It is expressly understood and agreed by the parties hereto that (i) this
Confirmation is executed and delivered by U.S. Bank Trust National Association,
not individually or personally but solely as Owner Trustee of Counterparty, in
the exercise of the powers and authority conferred and vested in it under the
Trust Agreement, (ii) each of the representations, undertakings and agreements
herein made on the part of Counterparty is made and intended not as personal
representations, undertakings and agreements by U.S. Bank Trust National
Association but is made and intended for the purpose of binding only
Counterparty, (iii) nothing herein contained shall be construed as creating any
liability on U.S. Bank Trust National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming, by through or under the parties hereto and (iv) under no
circumstances shall U.S. Bank Trust National Association be personally liable
for the payment of any indebtedness or expenses of Counterparty or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by Counterparty under this Confirmation or any other related
documents.

 

External ID: 9204469

 

3



--------------------------------------------------------------------------------

LOGO [g51660image01.jpg]

 

ADDITIONAL TERMS

 

Calculation Period up to but

excluding

the Fixed Rate Payer Period End

Date scheduled to occur on:

--------------------------------------------------------------------------------

  

Notional Amount:

(in USD)

--------------------------------------------------------------------------------

June 25, 2005

   1,007,808,827.51

July 25, 2005

   1,000,910,566.10

August 25, 2005

   990,999,814.59

September 25, 2005

   978,045,907.22

October 25, 2005

   962,042,969.55

November 25, 2005

   943,011,951.77

December 25, 2005

   921,000,698.06

January 25, 2006

   896,086,146.49

February 25, 2006

   868,374,770.76

March 25, 2006

   838,002,811.86

April 25, 2006

   805,136,771.18

May 25, 2006

   769,993,496.49

June 25, 2006

   736,396,004.10

July 25, 2006

   704,318,615.76

August 25, 2006

   673,690,689.33

September 25, 2006

   644,444,926.32

October 25, 2006

   616,517,211.71

November 25, 2006

   589,846,539.65

December 25, 2006

   564,374,631.95

January 25, 2007

   540,046,033.21

February 25, 2007

   516,807,910.40

March 25, 2007

   494,492,847.23

April 25, 2007

   453,561,733.26

May 25, 2007

   416,585,642.33

June 25, 2007

   280,814,542.58

July 25, 2007

   245,316,354.42

August 25, 2007

   218,347,380.82

September 25, 2007

   197,328,807.64

October 25, 2007

   180,645,102.49

November 25, 2007

   167,226,100.23

December 25, 2007

   156,338,270.14

January 25, 2008

   147,449,540.45

February 25, 2008

   140,170,085.55

March 25, 2008

   133,268,074.81

April 25, 2008

   126,705,274.83

May 25, 2008

   120,465,063.35

 

External ID: 9204469

 

4



--------------------------------------------------------------------------------

LOGO [g51660image01.jpg]

 

Calculation Period up to but

excluding

the Fixed Rate Payer Period End

Date scheduled to occur on:

--------------------------------------------------------------------------------

  

Notional Amount:

(in USD)

--------------------------------------------------------------------------------

June 25, 2008

   114,532,178.97

July 25, 2008

   108,890,951.11

August 25, 2008

   103,527,035.64

September 25, 2008

   98,426,822.85

October 25, 2008

   93,577,370.03

November 25, 2008

   88,966,374.84

December 25, 2008

   84,582,279.72

January 25, 2009

   80,413,789.58

February 25, 2009

   76,450,314.61

March 25, 2009

   72,681,789.13

April 25, 2009

   69,098,640.96

May 25, 2009

   65,691,767.19

June 25, 2009

   62,452,511.29

July 25, 2009

   59,372,641.17

August 25, 2009

   56,444,328.44

September 25, 2009

   53,660,128.63

October 25, 2009

   51,012,962.37

November 25, 2009

   48,496,097.53

December 25, 2009

   46,103,132.19

January 25, 2010

   43,827,978.49

February 25, 2010

   41,664,847.21

March 25, 2010

   39,608,233.17

April 25, 2010

   37,652,886.81

May 25, 2010

   35,793,773.02

 

External ID: 9204469

 

5



--------------------------------------------------------------------------------

LOGO [g51660image01.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

Yours faithfully, Credit Suisse First Boston International By:  

/s/ Vittorio Scialoja

--------------------------------------------------------------------------------

Name:   Vittorio Scialoja Title:   Authorized Signatory By:  

/s/ Louis J. Impellizeri

--------------------------------------------------------------------------------

Name:   Louis J. Impellizeri Title:   Authorized Signatory

 

Confirmed as of the date first written above:

 

Accredited Mortgage Loan Trust 2005-2

 

By: U.S. Bank Trust National Association,

not in its individual capacity but solely as

Owner Trustee under the Trust Agreement

By:  

/s/ Patricia M. Child

--------------------------------------------------------------------------------

Name:   Patricia M. Child Title:   Vice President

 

External ID: 9204469

 

6